Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	This action is in response to a non-provisional patent application filed on April 6, 2020. There are twenty claims pending and twenty claims under consideration. Claims 1-5, 7-22, 24-37, 40, 51, 55-65, 67-79, 81-83 and 85-127 have been cancelled. This is the first action on the merits. The present invention relates to methods for treating kidney disease including autosomal dominant polycystic kidney disease (ADPKD) in a subject, comprising the step of administering to the subject a composition comprising a therapeutically effective amount of ticagrelor or a derivative thereof, thereby treating ADPKD. Disclosed are methods of decreasing arginine vasopressin (AVP) production in a subject comprising the step of administering to the subject a composition comprising an effective amount of ticagrelor, thereby decreasing AVP production. Disclosed are methods for treating dilutional hyponatremia in a subject comprising the step of administering to the subject a composition comprising an effective amount of ticagrelor, thereby decreasing AVP production.
Priority
U.S. Patent Application No. 16/841,098, filed on 4/06/2020 is a division of U.S. Patent Application No. 15/885,435, filed on 1/31/2018, now U.S. Patent No. 10,614,684; which also claims priority from U.S. Provisional Application No. 62/452,841, filed on 1/31/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant' s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott D. Marty on January 25, 2022.  The application has been amended as follows: 
a) In claim 38, line 2, insert the term “V1 or” between the two terms “AVP-dependent” and “V2”.
Examiner’s Statement of Reasons for Allowance

	Claims 6, 23, 38, 39, 41-50, 52-54, 66, 80 and 84 are allowed.
Claims 6, 23, 38, 39, 41-50, 52-54, 66, 80 and 84 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior 
Conclusion
	Claims 6, 23, 38, 39, 41-50, 52-54, 66, 80 and 84 are allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699